Stephens, J.
1. Failure of a municipal corporation to use due care in maintaining its streets in a condition safe for persons traveling over them renders the municipality liable to any one injured without fault on his part on account of any negligently permitted defect in a small bridge or timbers placed across a ditch in the street.
2. Where a bridge over a ditch along a public thoroughfare in a city is covered with planks apparently safe, but one of which, as a team passes over the bridge, flies up and injures one of the mules of the team, the doctrine of res ipsa loquitur applies and the inference is authorized that the municipality was negligent.
3. The evidence authorized the inference that the driveway over which the plaintiff’s mules were traveling and in which the bridge was located was a public thoroughfare in the city of Collins, and otherwise authorized the verdict for the plaintiff. It was therefore not error to overrule the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Sill, J., concur.